222 F.2d 543
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.RANCO, Inc., Respondent.
No. 12362.
United States Court of Appeals Sixth Circuit.
April 27, 1955.

Marcel Mallet-Prevost, Bernard Ness, Washington, D. C., for petitioner.
Eugene B. Schwartz and V. J. Einhart of Stanley, Smoyer & Schwartz, Cleveland, Ohio, for respondent.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the petition of the National Labor Relations Board for enforcement of its order directing the respondent company to cease and desist from prohibiting the distribution of union literature by union representatives on the company's parking lot, except pursuant to reasonable regulations or control of such character as not to deny them access to the company's employees for the purpose of distributing such literature; and directing the respondent to rescind its plant rule concerning such distribution on its parking lot at its plant in Delaware, Ohio, except pursuant to reasonable regulations of such character as not to deny union representatives access to its employees for the purpose of distributing its literature;


2
And it appearing, upon a review of the record as a whole, that there is substantial evidence to support the findings of fact of the board;


3
And it appearing further that, in our judgment, the board properly applied the principles of decisions in the following cases, N.L.R.B. v. Monarch Machine Tool Co., 6 Cir., 210 F.2d 183, 184-187, certiorari denied 347 U.S. 967, 74 S.Ct. 778, 98 L.Ed. 1109; N.L.R.B. v. Lake Superior Lumber Corp., 6 Cir., 167 F.2d 147, 150; N.L.R.B. v. Le Tourneau Co. of Georgia, 324 U.S. 793, 797, 798, 65 S.Ct. 982, 89 L.Ed. 1372;


4
The petition of the labor board for enforcement of its order is granted as prayed by it.